IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                  April 15, 2008
                                 No. 07-10849
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

EDWARD OSWALT

                                            Plaintiff-Appellant

v.

KELLY VANDYGRIFF; SHAWN VANDYGRIFF; ABERNATHY FIRE CHIEF;
ORIS J CECIL, Ex-Fire Marshal; SANTOS MARTINEZ; CAROLYN PURSLEY,
State Fire Marshal; JAMES L WHARTON, Attorney for Travelers Lloyds and
Hubbard Insurance Agency; DENNIS BELKNAP; CINDY RUNNELS; GARY
MORMINO & ASSOCIATES, Travelers Lloyds of Texas

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:07-CV-103


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Edward Oswalt, Texas prisoner # 1421535, was convicted of arson and
sentenced to five years in prison. Oswalt appeals the district court’s dismissal
of his civil rights complaint, in which he claimed, inter alia, that the defendants
had him falsely charged with arson so that his insurance company would not


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10849

have to pay for the fire damage to his home. Oswalt also alleged that the
defendants conspired to interfere with his civil rights, deprived him of his
constitutional right to his home, and denied him equal protection under the law.
Oswalt sought monetary damages in the amount of 16 million dollars. The
district court dismissed Oswalt’s complaint as frivolous and for failure to state
a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b)(1).
      Oswalt has filed a one-page appellate brief with this court, asserting that
the district court erred in dismissing his complaint. Oswalt has not, however,
analyzed the district court’s merit-based dismissal of his claims. Thus, Oswalt’s
claims are deemed abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993).
       Oswalt’s brief fails to raise any issue of arguable merit. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly, we dismiss his appeal
as frivolous. See 5TH CIR. R. 42.2. The district court's dismissal of Oswalt’s suit
as frivolous and for failure to state a claim pursuant to § 1915(e)(2)(B) and
§ 1915A(b)(1) and this court's dismissal of this appeal as frivolous both count as
strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996). Oswalt is cautioned that if he accumulates three
strikes under § 1915(g), he will not be able to proceed in forma pauperis in any
civil action or appeal filed while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2